Beck, P. J.
1. On the trial of the ease two deeds were offered in evidence, one executed June 25, 1918, and the other November 5, 1918, both having been recorded. These deeds were objected to on the ground that they did not have “ attached or affixed thereto any internal revenue stamp as required by the act of Congress.” Thereupon the party offering the deeds as evidence purchased the necessary stamps and, in the presence of the court, attached them to the two deeds and cancelled them. It does not appear that after the stamps were thus attached and cancelled the objection was renewed. Held, that the admission of the deeds in evidence, over the objection made before the stamps were attached, was not error. If the defendant. had desired to contest the admissibility of the deeds after the stamps were attached and cancelled, on the ground that the attaching of the stamps in the manner indicated was not sufficient compliance with the act of Congress relative to this subject, he should have renewed his objection and specifically pointed out wherein the affixing of the stamps and the eoncellation of them was insufficient.
2. Under the evidence in the case the court did not err in granting the interlocutory injunction.

Judgment affirmed.


All the Justices concur.